                                              Case 3:20-cv-02981-LB Document 46 Filed 10/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       JAMES CRITCHFIELD,                               Case No. 20-cv-02981-LB
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER GRANTING MOTION TO
                                  13               v.                                       DISMISS AMENDED COMPLAINT
                                  14       PRESTON PIPELINES INC., et al.,                  Re: ECF No. 42
                                  15                     Defendants.

                                  16

                                  17         The court previously dismissed Mr. Critchfield’s complaint with leave to amend because he

                                  18   did not properly serve the defendants under Federal Rule of Civil Procedure 4 and he did not

                                  19   plausibly state a claim for employment discrimination.1 The court extended Mr. Critchfield until

                                  20   September 24, 2020, to file an amended complaint when he missed the initial deadline to amend

                                  21   by August 27, 2020. The court warned that the failure to file an amended complaint may result in a

                                  22   dismissal of the case.2

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27    Order – ECF No. 28. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Order – ECF No. 36.

                                       ORDER – No. 20-cv-02981-LB
                                              Case 3:20-cv-02981-LB Document 46 Filed 10/23/20 Page 2 of 2




                                   1         Mr. Critchfield filed an amended complaint on September 17, 2020.3 The defendants moved to

                                   2   dismiss because the amended complaint is improper and did not cure the previously identified

                                   3   deficiencies.4 The court agrees.

                                   4         The amended complaint alleges only that Mr. Critchfield believes he “ha[s] complied with the

                                   5   court orders.”5 It also attaches a certificate of service showing that Mr. Critchfield served the

                                   6   defendants by mail.6 For the reasons stated in the court’s previous order, this method of service is

                                   7   improper.7 In any event, the amended complaint contains no claims or factual allegations in

                                   8   support of any claim. This fails the pleadings standard for relief. Fed. R. Civ. P. 8(a)(2) (a

                                   9   complaint must contain a “short and plaint statement of the claim showing that the pleader is

                                  10   entitled to relief”); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (a complaint must give

                                  11   the defendant “fair notice” of what the claims are and the grounds upon which they rest) (cleaned

                                  12   up).
Northern District of California
 United States District Court




                                  13         Accordingly, the court grants the defendants’ motion to dismiss. Given Mr. Critchfield’s prior

                                  14   opportunities to amend and failure to cure the identified deficiencies in his complaint, the court

                                  15   dismisses the amended complaint without leave to amend. Cf. Salameh v. Tarsadia Hotel, 726

                                  16   F.3d 1124, 1133 (9th Cir. 2013) (affirming denial of leave to amend where “plaintiffs have had

                                  17   ample opportunity to properly plead a case and have failed to do so”).

                                  18

                                  19         IT IS SO ORDERED.

                                  20         Dated: October 23, 2020

                                  21                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  22                                                      United States Magistrate Judge
                                  23

                                  24   3
                                           Am. Compl. – ECF No. 37.
                                       4
                                  25       Mot. – ECF No. 42.
                                       5
                                           Am. Compl. –ECF No. 37 at 2.
                                  26   6
                                        Id. at 8. The certificate of service states that Mr. Critchfield served a “reply brief in support of
                                  27   motion” to the defendants. This appears to be an error due to the fact that Mr. Critchfield wrote his
                                       amended complaint on the standard court form for reply briefs.
                                  28   7
                                           Order – ECF No. 28 at 4–5.

                                       ORDER – No. 20-cv-02981-LB                          2
